Citation Nr: 0335564	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  97-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 10 percent 
disabling from May 3, 1996, to January 26, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Send a letter to the veteran advising 
him that he should identify or submit any 
evidence that might help substantiate his 
claim that PTSD was more than 10 percent 
disabling from May 3, 1996, to January 
26, 1999, and his claim for service 
connection for a bilateral hearing loss.  
Ask the veteran where he has been treated 
for hearing loss.  Ask the veteran where 
he was treated for PTSD, or PTSD 
symptoms, including anxiety, during the 
period from May 3, 1996, to January 26, 
1999.  

Advise the veteran that he should 
identify any VA facility(ies) at which he 
was treated during the period from May 3, 
1996, to January 26, 1999, because no VA 
treatment records, other than the report 
of a VA examination conducted in June 
1996, are associated with the claims 
file.  

Advise the veteran that he should 
identify any private providers, other 
than R.C. McLucas, M.D., who treated or 
examined him for a hearing loss at any 
time, especially proximate to service.  
Advise the veteran that he should 
identify any private provider who treated 
him for PTSD, during the period from May 
3, 1996, to January 26, 1999.  Advise the 
veteran that we have already received 
records from Dr. McLucas through February 
1996.  However, if Dr. McLucas treated 
him after February 1996 and prior to 
January 1999, he should tell us, so we 
can obtain the additional records.

Also, advise the veteran that he may 
provide alternative types of evidence to 
show the severity of his service-
connected PTSD during this period, 
including statements from former 
employers, supervisors, co-workers, or 
acquaintances, or written opinions from 
physicians or other health care 
providers, and the like.

2.  Obtain records from any private 
provider or VA facility identified in 
response to the communication above.  
Please obtain the following type(s) of 
records, if available: Notes, Discharge 
Summaries, Consults, Medications, Problem 
List/Confirmed Diagnoses.

3.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded VA audiologic 
examination to determine the nature and 
etiology of his hearing loss.  The claims 
folder must be provided to and pertinent 
documents therein reviewed by the 
examiner, and the examination report 
should indicate that such has been 
accomplished. A detailed history should 
be compiled concerning noise exposure 
during service, as well as after service 
(jobs, recreational activities, and 
everyday noise exposure in modern 
society).  Based on examination findings, 
historical evidence, and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
to the etiology of the veteran's hearing 
loss, and, in particular, whether it is 
at least as likely as not that the 
veteran has a current hearing loss which 
is etiologically related to his service, 
or any incident thereof.  The examiner 
should explain why it is medically 
likely, as likely as not, or unlikely 
that service noise exposure or other 
incident(s) of service led to hearing 
loss in the veteran's case.
	
4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





